Title: Notes on Debates, 17 December 1782
From: Madison, James
To: 


Teusday Decr. 17th.
Mr. Carroll in order to bring on the affair of Mr. Howel moved that the Secy. of Foreign Affairs be instructed not to write to the Govt. of Rhode Island on the subject. The state in wch. such a vote would leave the business unless the reason of it was expressed, being not adverted to by some, and others being unwilling to move in the case, This motion was incautiously suffered to pass. The effect of it however was soon observed, and a motion in consequence made by Mr. Hamilton, to subjoin the words, “Mr Howel having in his place confessed himself to be the Author of the publication.” Mr. Ramsay thinking such a stigma on Mr. Howell unnecessary, & tending to place him in the light of a persecuted man whereby his opposition to the Impost might have more weight in his State, proposed to substitute as the reason “Congress havg. recd. the information desired on that subject.[”] The yeas & nays havg. been called by Mr. Hamilton[,] Mr: Howell grew very uneasy at the prospect of his name being thereby brought on the Journals; and requested that the subject might be suspended untill the day following. This was agreed to & took place on condition that the ne[ga]ti[v]ed counterdirection to the Secy. of F.A. should be reconsidered & lie over also.
